
	

114 S1360 IS: To amend the limitation on liability for passenger rail accidents or incidents under section 28103 of title 49, United States Code, and for other purposes.
U.S. Senate
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1360
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2015
			Mr. Nelson (for himself, Mrs. Feinstein, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the limitation on liability for passenger rail accidents or incidents under section 28103
			 of title 49, United States Code, and for other purposes.
	
	
		1.Accident liability
 (a)AmendmentsSection 28103 of title 49, United States Code, is amended—
 (1)in subsection (a)—
 (A)in paragraph (2), by striking $200,000,000 and inserting $500,000,000, except as provided in paragraph (3); and
 (B)by adding at the end the following:
						
 (3)Subject to paragraph (4), the liability cap under paragraph (2) shall be adjusted annually by the Secretary of Transportation to reflect changes in the Consumer Price Index-All Urban Consumers.
 (4)Not later than 2 years after the date of enactment of this paragraph, the Secretary— (A)shall consider whether additional adjustments are needed to the liability cap under paragraph (2);
 (B)shall consider whether to establish or adjust mandatory coverage for an entity described in subsection (e)(1)(A); and
 (C)may promulgate regulations. ; and (2)in subsection (c), by striking $200,000,000 per accident or incident and inserting $500,000,000 per accident or incident, unless the Secretary, by regulation, determines that a different minimum level of financial responsibility is necessary or sufficient to satisfy claims under this section..
				(b)Effective
 dateThe amendments made by subsection (a) shall be effective for any passenger rail accident or incident occurring on or after May 12, 2015.
			2.Reimbursement
			(a)Reimbursement
 (1)In generalThe Secretary of Transportation may make a grant to an entity described in section 28103(e)(1)(A) of title 49, United States Code, to provide a reasonable reimbursement to offset any incremental increase in the cost of insurance, if the Secretary determines that the additional cost of insurance is a result of the amendments to that section made by section 1 of this Act.
 (2)DeterminationsIn determining the amount of a reimbursement under paragraph (1), the Secretary shall consider such factors as the entity's ability to meet the increased costs and impacts on safety and service.
 (b)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out subsection (a).
